IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10242
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CALVIN MCINTOSH, III,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:01-CR-336-ALL-R
                   USDC No. 3:01-CR-172-ALL-R
                      --------------------
                        February 24, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Calvin McIntosh, III, appeals the sentence he received after

a jury found him guilty of bank robbery and after he pleaded

guilty to bank robbery in a separate indictment.   He argues that

the district court erred when it assigned four criminal history

points to convictions listed in his Presentence Report when there

was no documentation to support that he was actually convicted.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10242
                                -2-

A preponderance of the evidence indicates that the district court

did not clearly err when it considered the convictions in

sentencing McIntosh.   United States v. Vital, 68 F.3d 114, 120

(5th Cir. 1995); United States v. Lage, 183 F.3d 374, 383

(5th Cir. 1999).

     AFFIRMED.